 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES NELSON, JR.,                                No. 2:19-CV-2260-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF SACRAMENTO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff’s complaint in this case is deemed a proposed amended complaint in

19   Nelson v. City of Sacramento, et al., E. Dist. Cal. Case No. 2:19-CV-1841-MCE-AC (Nelson I).

20   The Clerk of the Court is directed to file the complaint in this action as a proposed amended

21   complaint in the Nelson I action with a filing date of November 8, 2019, and close this file.

22                  IT IS SO ORDERED.

23

24   Dated: January 21, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
